UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 or 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 Commission file number 333-107002 Manas Petroleum Corporation (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 91-1918324 (I.R.S. Employer Identification No.) Bahnhofstrasse 9,6341 Baar, Switzerland (Address of principal executive offices) (Zip Code) +41 (44) 718 10 30 (Issuer's telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filerþ Non-accelerated filero Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNo þ The number of shares of outstanding common stock of Manas Petroleum Corporation, which is the only class of its common equity, on May 9, 2008, was Item 1. Financial Statements Description Page No. FINANCIAL INFORMATION: Unaudited Financial Statements Condensed Consolidated Balance Sheets at March 31, 2008 and December 31, 2007 2 Condensed Consolidated Statement of Operations for the Three Months Ended March 31, 2008 and 2007 and for the Period From Inception, May 25, 2004 to March 31, 2008 3 Condensed consolidated Cash Flows Statements for the Three Months Ended March 31, 2008 and 2007 and for the Period From Inception, May 25, 2004 to March 31, 2008 4 Condensed Consolidated Statement of Shareholders’ Equity/(Deficit) 5 Notes to the Condensed consolidated Financial Statements 6 1 MANAS PETROLEUM CORPORATION (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS 03.31.2008 12.31.2007 USD USD ASSETS Cash and cash equivalents 6,556,581 8,480,771 Accounts receivable 183,170 148,346 Prepaid expenses 99,656 125,923 Total current assets 6,839,406 8,755,040 Tangible fixed assets 168,476 153,074 Investment in associate 238,304 238,304 Other non-current assets 62,279 62,279 Total non-current assets 469,059 453,657 TOTAL ASSETS 7,308,465 9,208,697 LIABILITIES AND SHAREHOLDERS' EQUITY Bank overdraft 463 2,305 Accounts payable 109,206 110,156 Accrued expenses Albania fees - 400,000 Accrued expenses VAT 329,144 264,984 Accrued expenses Professional fees 490,894 408,862 Other accrued expenses 160,314 168,192 Total current liabilities 1,090,020 1,354,499 Loan owed to a shareholder 27,979 39,329 Total non-current liabilities 27,979 39,329 TOTAL LIABILITIES 1,118,000 1,393,828 Common stock (300,000,000 shares authorized, USD 0.001 par value, 113,526,381 and 112,156,488 shares, respectively, issued and outstanding) 113,526 112,156 Additional paid-in capital 26,086,846 21,550,636 Deficit accumulated during the development stage (20,068,062 ) (13,904,456 ) Accumulated other comprehensive income 58,154 56,533 Total shareholders' equity 6,190,466 7,814,870 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 7,308,465 9,208,697 2 MANAS PETROLEUM CORPORATION (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the three months ended Period from 05.25.2004 (Inception) to 03.31.2008 03.31.2007 03.31.2008 USD USD USD OPERATING REVENUES Other revenues - - 740,409 Total revenues - - 740,409 OPERATING EXPENSES Personnel costs (2,565,657 ) (21,741 ) (8,559,792 ) Exploration costs (261,612 ) - (1,636,594 ) Depreciation (9,684 ) (235 ) (56,316 ) Consulting fees (2,811,271 ) (196,406 ) (6,543,350 ) Administrative costs (622,946 ) (206,765 ) (8,115,505 ) Total operating expenses (6,271,171 ) (425,147 ) (24,911,557 ) Gain from sale of investment - - 3,864,197 Loss from sale of investment - - (900 ) OPERATING LOSS (6,271,171 ) (425,147 ) (20,307,850 ) NON-OPERATING INCOME / (EXPENSE) Exchange differences 61,938 (21,706 ) (27,005 ) Interest income 49,251 5,375 392,601 Interest expense (2,686 ) (2,149 ) (84,325 ) Loss before taxes and equity in net loss of associate (6,162,668 ) (443,626 ) (20,026,580 ) Taxes (937 ) (135 ) (2,611 ) Equity in net loss of associate - - (24,523 ) Minority interest in net income - - (18,700 ) Net loss (6,163,605 ) (443,760 ) (20,072,414 ) Weighted average number of outstanding shares 112,577,994 100,110,400 103,118,891 Basic and diluted loss per share (0.05 ) (0.00 ) (0.19 ) 3 MANAS PETROLEUM CORPORATION (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED CONDENSED CONSOLIDATED CASH FLOW STATEMENT For the three months ended Period from 05.25.2004 (Inception) to 03.31.2008 03.31.2007 03.31.2008 OPERATING ACTIVITIES USD USD USD Net loss for the period (6,163,605) (443,760) (20,072,414) To reconcile net loss to net cash outflow from operating activities Minority interest in net income - - 18,700 Gain from sale of investment - - (3,864,197) Loss from sale of investment - - 900 Equity in net loss of associate - - 24,523 Depreciation 9,684 235 56,316 Exchange differences (61,938) 21,706 27,005 Stock-based compensation 4,537,580 - 11,782,869 Increase in receivables (8,557) (21,242) (277,631) Increase in other non-current assets - - (62,279) Decrease in accounts payables (950) (34,997) (427,116) (Decrease) / increase in accrued expenses (261,686) (33,667) 908,930 Cash flow from operating activities (1,949,471) (511,726) (11,884,393) INVESTING ACTIVITIES Purchase of tangible fixed assets and computer software (25,086) - (303,834) Sale of tangible fixed assets and computer software - - 79,326 Proceeds from sale of investment - - 4,000,000 Acquisition of investment in associate - - (67,747) Cash flow from investing activities (25,086) - 3,707,745 FINANCING ACTIVITIES Contribution share capital founders - - 80,019 Issuance of units - - 13,208,055 Cash arising on recapitalization - - 6,510 Shareholder loan repaid (11,350) (206,739) (3,357,853) Shareholder loan raised - - 4,653,720 (Decrease) / increase in bank overdraft (1,842) 3,993 463 Cash flows from financing activities (13,192) (202,745) 14,590,913 Net change in cash and cash equivalents (1,987,749) (714,471) 6,414,265 Cash and cash equivalents at the beginning of the period 8,480,771 1,090,098 - Currency translation effect on cash and cash equivalents 63,559 (21,749) 142,316 Cash and cash equivalents at the end of the period 6,556,581 353,878 6,556,581 Supplement schedule of non-cash investing and financing activities: Forgiveness of debt by shareholder 1,466,052 Deferred consideration for interest in CJSC South Petroleum Co. 193,003 Warrants issued to pay placement commission expenses 2,689,910 2,689,910 4 MANAS PETROLEUM CORPORATION (A DEVELOPMENT STAGE COMPANY) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY / (DEFICIT) SHAREHOLDERS' EQUITY / (DEFICIT) Number of Shares Share Capital Additional paid-in capital Deficit accumulated during the development stage Accumulated Other Compre-hensive Income (Loss) Total share-holders' equity / (deficit) Compre-hensive Income (Loss) Balance May 25, 2004 - Contribution share capital from founders 80,000,000 80,000 19 - - 80,019 - Currency translation adjustment - (77,082 ) (77,082 ) (77,082 ) Net loss for the period - - - (601,032 ) - (601,032 ) (601,032 ) Balance December 31, 2004 80,000,000 80,000 19 (601,032 ) (77,082 ) (598,095 ) (678,114 ) Balance January 1, 2005 80,000,000 80,000 19 (601,032 ) (77,082 ) (598,095 ) Currency translation adjustment - - - 218,699 218,699 218,699 Net loss for the year - - - (1,993,932 ) - (1,993,932 ) (1,993,932 ) Balance December 31, 2005 80,000,000 80,000 19 (2,594,964 ) 141,617 (2,373,328 ) (1,775,233 ) Balance January 1, 2006 80,000,000 80,000 19 (2,594,964 ) 141,617 (2,373,328 ) Forgiveness of debt by major shareholder - - 1,466,052 - - 1,466,052 - Currency translation adjustment - (88,153 ) (88,153 ) (88,153 ) Net income for the year - - - 1,516,004 - 1,516,004 1,516,004 Balance December 31, 2006 80,000,000 80,000 1,466,071 (1,078,960 ) 53,464 520,575 1,427,851 Balance January 1, 2007 80,000,000 80,000 1,466,071 (1,078,960 ) 53,464 520,575 Recapitalization transaction 20,110,400 20,110 (356,732 ) - - (336,622 ) - Stock-based compensation 880,000 880 7,244,409 - - 7,245,289 - Private placement of Units, issued for cash 10,330,152 10,330 9,675,667 - - 9,685,997 - Private placement of Units 10,709 11 (11 ) - Private placement of Units, issued for cash 825,227 825 3,521,232 - - 3,522,057 - Currency translation adjustment - 3,069 3,069 3,069 Net loss for the year - - - (12,825,496 ) - (12,825,496 ) (12,825,496 ) Balance December 31, 2007 112,156,488 112,156 21,550,636 (13,904,456 ) 56,533 7,814,870 (12,822,427 ) Balance January 1, 2008 112,156,488 112,156 21,550,636 (13,904,456 ) 56,533 7,814,870 Stock-based compensation 1,369,893 1,370 4,536,211 - - 4,537,580 - Currency translation adjustment - 1,621 1,621 1,621 Net loss for the period - - - (6,163,605 ) - (6,163,605 ) (6,163,605 ) Balance March 31, 2008 113,526,381 113,526 26,086,846 (20,068,062 ) 58,154 6,190,466 (6,161,984 ) 5 MANAS PETROLEUM CORPORATION (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED FINANCIAL STATEMENTS NOTES TO THE UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS for the three months ended March 31, 2008 and March 31, Periods Ended March 31, 2008 (Unaudited) 1.
